 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

Jaylwin Johnson, Jr.

 

 

 

Plaintiff(s)
vs No. |1.17-cy-00755-LJO-EPG (PC)
{California Forensic Medical Group, et al REQUEST FOR AUTHORITY TO INCUR
oe _ COSTS (APPOINTED COUNSEL) AND
Defendants. REQUEST FOR PAYMENT
/

 

 

 

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES

Complete this form and return it to the court (with two copies) for approval prior to incurring the
cost for which reimbursement is requested.

 

I, |Sanjay S. Schmidt , attorney for plaintiff(s), declare as follows:

I was appointed to represent plaintiff(s) in this action on [November 13,2018 - , by the
Honorable |Erica P. Grosjean , United States District Judge/Magistrate Judge.
I believe that the following course of action is reasonably necessary to the prosecution of this
action:

 

 

It is important that we provide Plaintiff with a copy of all documents in his case, including the discovery we
obtained on his behalf, and the depositions we conducted on his behalf, as well as all other documents; that
way, he has a complete set. These documents consume 2600+ pages. Plaintiff was moved from CCl Tehachapi
to High Desert State Prison ("High Desert"), but despite several calls, High Desert was never able to provide a
"housing number," which is necessary in order to ensure documents mailed are received. Then, Plaintiff was
moved to the Stanislaus County Jail for a series of hearings in Stanislaus County regarding a pending Habeas
Corpus petition concerning his underlying conviction. Hearings are set on 09/04/19 and 09/30/19. He will
remain there until these hearings have concluded. The cheapest shipping rate is $29.40. The estimated rates
are attached. | respectively request approval to incur a cost of no more than $40.00 to complete this mailing.
Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
documentation. Without such documentation, counsel will not be reimbursed.

I have made reasonable inquiry and believe that the cost of this course of action will not exceed
the amount of $ [$40.00 .

I therefore request that this court authorize the expenditure in an amount not to exceed that stated
above for the completion of this contemplated course of action.

 
REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

 

Case Number:

The following payments of costs have been heretofore approved in this matter:

1:17-cv-00755-LJO-EPG (PC)

 

 

 

 

 

 

 

 

Amount Amount
Approved Purpose Paid
I 120.93 1) procurement of medical records, 2) depositions (ECF No, 53)
[1,250.00 ___|fappointment of medical expert (Dr. Konkin) (ECFNo. 54)
}300 orless linvestigator to conduct interviews of two jail inmates (ECF No. 55) _

 

 

r

 

 

 

 

 

 

 

 

 

1 declare under penalty of perjury that the foregoing is true and correct.

Signed this [sth day of |August

 

, 20 |19 sat |san Francisco

 

Prop By dsor

Attorney for Plaintiff(s)

The above expenditure is A Approved Denied

Or,

_, California.

Good cause appearing therefore, this matter is set for discovery conference, pursuant

to rule
Number

Dated: alt /I 4

, on

; at : .M. in Courtroom

oc?
— \-

United States District

 

Tr

Judge/Magistrate Judge

 
